of his post-conviction petition for a writ of habeas corpus. See Robinson v.
                State, Docket No. 60234 (Order of Reversal, November 14, 2012).
                            Second, appellant argues that trial counsel was ineffective for
                not filing a notice of appeal from the amended judgment of conviction. He
                challenged counsel's representation on this ground, among others, in a
                post-conviction petition for a writ of habeas corpus. The district court
                denied the petition. On appeal, this court concluded that the district court
                erred by denying his appeal-deprivation claim and reversed that aspect of
                the judgment. Thereafter, the district court granted post-conviction relief
                and filed a notice of appeal from the amended judgment of conviction on
                appellant's behalf.       See NRAP 4(c). The instant appeal serves as
                appellant's remedy for counsel's failure to file an appeal from the amended
                judgment of conviction and therefore no further relief is warranted.
                            Having considered appellant's claims and concluded that no
                relief is warranted, we
                            ORDER the amended judgment of conviction AFFIRMED.




                                              /        tf.t.a
                                                            n          J.
                                           Hardesty


                                                  J.
                Douglas                                    Cherry



                cc: Hon. Valerie Adair, District Judge
                     Carl E. G. Arnold
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
SUPREME COURT
         OF
      NEVADA
                                                       2
(0) 19.17A